DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s addressment of the correction in status of claims, errors in attorneys listed on PAIR, and errors in Publication 2020/0057123 on Pages 10-11 is acknowledged.
Applicant’s argument on Pages 11-12 regarding the rejection of Claims 28-43 under 35 U.S.C. §112(b) has been fully considered and is persuasive. The rejection is withdrawn in view of the amendments and argument.
Applicant’s argument on Pages 12-13 regarding the rejection of Claims 28, 29, 35, and 38-42 under 35 U.S.C. §102(a)(1) has been fully considered but is not persuasive and/or moot under new grounds of rejection under Jacobson. Arambula remains applicable to the invention as claimed.
	Applicant’s argument on Pages 13-14 regarding the rejection of Claims 30 and 31 under 35 U.S.C. §103 over Arambula in view of Ojha, Claim 32 under 35 U.S.C. §103 over Arambula and Ojha further in view of Gregerson, Claims 33 and 34 under 35 U.S.C. §103 over Arambula in view of Popovic, Claim 43 under 35 U.S.C. §103 over Arambula in view of Kostrzewski, and Claim 47 under 35 U.S.C. §103 over Arambula in view of Walker has been fully considered but is not persuasive and/or moot under new grounds of rejection under Jacobson. Ojha, Gregerson, Popovic, Kostrzewski, and Walker remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 29, 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 5665095).
	Regarding Claim 28, Jacobson teaches a system for guiding an interventional device to a selected target within a body, (Abstract “A portable stereotactic guidance having coordinated targeting and delivery assemblies. Aligning and orientating a medical instrument in a three-dimensional plane by specific cartesian coordinates or live imaging.”), comprising:
	a) a device guide (Column 5 Line 65 “delivery assembly 154”);
	b) a spherical guide (Column 5 Line 49 “arc 136”) assembly retaining the device guide (Fig. 6, re-produced below), the spherical guide assembly including a pivot mount (Column 5 Line 48 “rotational brackets 128 and 130”), supporting a guide bar, (Column 5 Line 60-61 “lower members 144 and 148”), on which the device guide is retained, the pivot mount allowing adjustment of a position and an orientation of the device guide, along a surface of a mathematical sphere having a center C and a radius R, (Column 6 Lines 12-18 “When the device is placed over a patient 199, the delivery system is positionable by movement of the arc 136 in a forward or backward direction viewable along rotational brackets 128 and 130. The delivery system 154 can be moved from side to side and the arch frame assembly 98 positioned along a longitudinal length of the device by movement of interface frame assembly 78,” where center C and radius R are annotated in Fig. 2 by examiner below), the spherical guide assembly retaining the device guide so that the device guide is directed towards the center C of 
	c) an adjustment assembly supporting the spherical guide assembly, the adjustment assembly allowing adjustment of the position of the spherical guide assembly with respect to a patient in at least two linear dimensions (Column 6 Lines 12-18 “When the device is placed over a patient 199, the delivery system is positionable by movement of the arc 136 in a forward or backward direction viewable along rotational brackets 128 and 130. The delivery system 154 can be moved from side to side and the arch frame assembly 98 positioned along a longitudinal length of the device by movement of interface frame assembly 78.”).

    PNG
    media_image1.png
    445
    423
    media_image1.png
    Greyscale

Fig. 6 of Jacobson

    PNG
    media_image2.png
    441
    475
    media_image2.png
    Greyscale

Fig. 2 of Jacobson
	Regarding Claim 29, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches the system further comprising a guide frame configured to support the adjustment assembly approximate the patient, (Column 4 Line 20 “first lower support rail 12,” Column 4 Line 24 “second lower support rail 18,” Column 4 Line 50 “first upper support rail 48,” and Column 4 Line 52 “second upper support rail 54”).
	Regarding Claim 38, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches wherein the spherical guide allows adjustment of the position and orientation of the device guide along only a portion of the “mathematical sphere” less than the entire mathematical sphere (as the spherical guide, arc 136, does not adjust 360 degrees or entirely around the patient 199 lying under the device).
	Regarding Claim 39, Jacobson teaches all limitations of Claim 38, as discussed above. Furthermore, Jacobson teaches wherein the mathematical sphere is positioned over the patient (see Fig. 2 above).
	Regarding Claim 40, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches the mathematical sphere is a physical or imaginary sphere (as the spherical guide, arc 136, adjusts in a manner which would all occur within a sphere, if the sphere was physical).
	Regarding Claim 41, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches wherein the adjustment assembly allows adjustment in three linear dimensions: X, Y and Z (Column 1 Lines 5-8 “This invention relates to stereotactic devices and more particularly to a guidance device capable of precision orientation of surgical devices in a three-dimensional plane.”).
	Regarding Claim 42, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches wherein the spherical guide assembly and the adjustment assembly are integrated into an adjustment system allowing adjustment in X, Y, and Z, (Column 1 Lines 5-8 “This invention relates to stereotactic devices and more particularly to a guidance device capable of precision orientation of surgical devices in a three-dimensional plane.”), Θ, and φ (shown by adjustment of delivery assembly 154 along arc 136 and rotation of rotational brackets 128 and 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) in view of Ojha et al. (US 20130267830).
	Regarding Claim 30, Jacobson teaches all limitations of Claim 29, as discussed above. Furthermore, Jacobson teaches a guide frame (Column 4 Line 20 “first lower support rail 12,” Column 4 Line 24 “second lower support rail 18,” Column 4 Line 50 “first upper support rail 48,” and Column 4 Line 52 “second upper support rail 54”). However, Jacobson does not explicitly teach a landmarking assembly configured to register a position of the patient with respect to a coordinate system of the guide frame.
	In an analogous image guidance field of endeavor, Ojha discloses a landmarking assembly, ([0033] “patient registration system 100” and Claim 4), configured to register the position of the patient with respect to a coordinate system of the guide frame, ([0035] “Once the target region is localized, the patient position and the target volume are registered to the RTP couch S104 using the patient registration system 100. The registration process determines the expected coordinate position of the registration marks on the patient and the RTP couch 90.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson with the landmarking assembly of Ojha because registering the objective of the landmarking assembly improves workflow, as taught by Ojha in [0009].
Regarding Claim 31, the modified system of Jacobson teaches all limitations of Claim 30, as discussed above. Jacobson teaches a guide frame, (Column 4 Line 20 “first lower support rail 12,” Column 4 Line 24 “second lower support rail 18,” Column 4 Line 50 “first upper support rail 48,” and Column 4 Line 52 “second upper support rail 54”). However, Jacobson does not explicitly teach the landmarking assembly includes a positional laser mounted to the guide frame.
	In an analogous image guidance field of endeavor, Ojha discloses a landmarking assembly, ([0033] “patient registration system 100”), which includes a mounted positional laser, ([0033] “gantry laser 102”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson with the mounted positional laser of Ojha because the laser has a precise spatial relationship between the guide frame and the position of the patient, thus providing accuracy throughout the procedure.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) and Ojha et al. (US 20130267830) applied to Claim 30 above, and further in view of Gregerson et al. (US 20180185113).
 	Regarding Claim 32, the modified system of Jacobson teaches all limitations of Claim 30, as discussed above. However, the modified system of Jacobson does not explicitly teach a computer control.
	In an analogous image guidance field of endeavor, Gregerson discloses a computer control, ([0036] “motion tracking system 105”), configured to:
a) receive or compute coordinates of an interventional target within the patient, ([0076] “target positions”), with respect to a landmark, ([0036], [0076] and Fig. 1 (105)),
b) receive or compute a position of the landmark with respect to the guide frame’s coordinate system, ([0054]), and
c) to control movement of the adjustment assembly, ([0036] and Fig. 1 (101)), so that the center C of the mathematical sphere, ([0036] and shown in Fig. 1 as the location of the end effector), corresponds to the interventional target ([0036], where the patient encompasses the target position, or interventional target). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the computer control of Gregerson because utilizing a computer or processing system to track specific coordinates and control movements decreases the opportunity for human error in tracking coordinates, or locations, and controlling movements, thus it increases efficiency of the procedure.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) in view of Popovic (WO 2017055990).
Regarding Claim 33, Jacobson teaches all limitations of Claim 28, as discussed above. However, Jacobson does not explicitly teach the device guide to include a positional laser emitting a laser beam.
In an analogous image guidance field of endeavor, Popovic discloses a device guide, (Page 7 Lines 30-31 and Fig. 1 (70)), which includes a positional laser, (Page 7 Line 30 and Fig. 1 (50)), emitting a laser beam, (Page 7 Line 32 and Fig. 1 (LB)). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson with the positional laser of Popovic because the laser provides clear indication of the position and orientation of the device guide relative to the patient.
	Regarding Claim 34, the modified system of Jacobson teaches all limitations of Claim 33, as discussed above. However, the modified system of Jacobson does not explicitly teach an intervention device wherein the laser beam of the device guide is coaxial or parallel with an intervention direction of the intervention device.
In an analogous image guidance field of endeavor, Popovic discloses a device guide, (Page 7 Lines 30-31 and Fig. 1 (70)), which includes an intervention device, (Page 6 Line 3 (end-effector)), wherein the laser beam of the device guide is coaxial or parallel with an intervention direction, (Page 7 Lines 23-27 and Fig. 1 (TT)), of the intervention device (as shown in Fig. 1 (TT and LB)). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Popovic because the laser beam provides visual confirmation to the user as to where the intervention device will be deployed or utilized, improving the efficiency of the procedure.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) in view of Arambula (US 7166113).
Regarding Claim 35, Jacobson teaches all limitations of Claim 28, as discussed above. Furthermore, Jacobson teaches wherein the spherical guide assembly comprises: an arc having the center C, (as demonstrated by name and shape of arc 136), retaining the device guide so that the device guide is directed at center C (as shown in Fig. 6, re-produced above), and a pivot mount (Column 5 Line 48 “rotational brackets 128 and 130”). However, Jacobson does not explicitly teach a bearing retaining the arc for translational movement of the arc about center C; and a pivot retaining the bearing for rotational movement of the arc on a diametrical axis passing through center C.
	In an analogous surgical instrument positioning field of endeavor, Arambula teaches a system for guiding an interventional device, (Column 1 Lines 32-35 and at least Fig. 1 (10)), to a selected target within a body, wherein the pivot mount comprises: 
a) a bearing, (Column 16 Lines 15-18 and Fig. 19 (500)), retaining the arc for translational movement of the arc about center C (as shown in Fig. 19 (R4)); and 
b) a pivot, (Column 9 Lines 59-64 and Fig. 1 (22)), retaining the bearing for rotational movement of the arc on a diametrical axis passing through center C (as shown in Fig. 1 (R3).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson and Arambula because the combination allows full and complete movement of the positioning of the device, which is advantageous in surgery to allow a user to have complete access to a region of interest.
Regarding Claim 36, the modified system of Jacobson teaches all limitations of Claim 25, as discussed above. Furthermore, Arambula discloses the arc retains two or more positional lasers emitting laser beams directed at C (Column 14 Lines 49-57 and Fig. 17B (200 and LB), where the center C (P1) remains the same).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson and Arambula because positional lasers provide a clear visual indication for a user of the center C, so there is little room for error in positioning.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) in view of Kostrzewski et al. (US 20180200002).
Regarding Claim 43, Jackson teaches all limitations of Claim 42, as discussed above. However, Jackson does not explicitly teach a multi-axis articulated robotic arm and a landmarking assembly configured to register the position of the patient with respect to a coordinate system of the robotic arm.
In an analogous navigation field of endeavor, Kostrzewski teaches a multi-axis articulated robotic arm, ([0019], [0107] and Fig. 38 (3802)), and a landmarking assembly configured to register the position of the patient with respect to a coordinate system of the robotic arm, ([0028], [0143] and [0171]). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jacobson with the robotic arm and landmarking assembly of Kostrzewski because when the patient is register to the robotic arm rather than markers attached to the patient’s anatomy, the navigation is less likely to desynchronize over time, as taught by Kostrzewski in [0007].

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 5665095) in view of Walker et al. (US 20170151027).
Regarding Claim 47, Jacobson teaches all limitations of Claim 28, as discussed above. However, Jacobson does not explicitly teach a control system.
In an analogous image planning field of endeavor, Walker teaches a system comprising: 
a) a control system including a computerized control, ([0113] and Fig. 3 (34)) and a display ([0050] and Fig. 2 (35));
b) the computerized control configured to receive acquired images of a selected target within a patient’s body, ([0053]), and adjust the positioning of at least one of the spherical guide assembly or the adjustment assembly so that the device guide is directed to the selected target ([0113]); and
c) the computerized control further configured to process the acquire images and present a processed image on the display that shows the target, ([0134] and Fig. 15A (1530)), and a path to the target, ([0134] and Fig. 15A (1520)), from the device guide ([0134] and Fig. 15A (1510)).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Jacobson with the control system of Walker because the computerized adjustment of the positioning of the adjustment assemblies provides an advantage in that there is no human error in the adjustment, therefore the direction of the device guide is highly accurate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793      
/Oommen Jacob/Primary Examiner, Art Unit 3793